Tilghman C. J.
The only question in this case, is, whether the court of Common Pleas had power to make the rule, obliging the appellant to give notice of the time and' plfice of entering the appeal and of the names of the sureties. Every court of record has an inherent power to make rules for the transaction of its business, provided such rules are not contradictory to the law of the land. The act of assembly on which this question arises, directs, in sections 11th, 12th, and 13th, that the party appellant shall within fifteen days after the entry of the award of the arbitrators on the docket, enter his appeal with the prothonotary, and that he shall within the same period, enter into a recognisance, with one or more sufficient sureties, with the prothonotary, the condition of which shall be as mentioned in the act. But who is to judge of the sufficiency of those securities? No person being expressly mentioned, it must be intended, that it must be judged of by the court in which the action is depending. It is reasonable therefore that the court should have power to lay down some rule for the better conducting of this business, especially as the appeal may be entered, and security offered, at a time when the court is not sitting. All that is required by the rule, is, that before the recognisance is entered, the adverse party shall have notice of time and place, and of the names of the persons intended to be offered as securities, in order that he may have an opportunity of inquiring into their circumstances. There is no hardship in this. Indeed the rule seems calculated as much for the interest of the appellant as his adversary. For if the appellant was to enter insufficient security, without affording the adverse party an opportunity of objecting within the fifteen days, and after the expiration of the fifteen days, the security was to be objected to, and proved to be insufficient, the appellant would be absolutely cut off from his appeal. Whereas this rule affords the means of putting *279him on his guard, and enabling him to find good security-in time, if the first prove insufficient. Finding nothing then ' unreasonable or against law in the rule of the court of Common Pleas, I am of opinion that the judgment should be affirmed.
Yeates J.
It has been objected by the counsel of the plaintiff in error, that the court of Common Pleas had no power to make their rule of practice of the 16th December 1800, the law of the 25th September 1786 extending only to this court.
Independently of all authorities to be found in the books, it is self-evident, that justice Could not be administered in an orderly manner, under a complex system of laws, without rules regulating the practice of the courts of justice. These courts must necessarily have the power of framing such rules, as they may think best calculated to carry the laws into execution with convenience and despatch. All courts must have stated rules to go by; which may be altered at pleasure, as they may be found best to answer the public good. 1 Stra. 315., 1 W. Bla. Rep. 264, Courts possessed these powers antecedently to any act of the legislature on the subject. A familiar instance may be given. — We find amongst the'rules of this court, established in January term 1788, a regulation, that on the removal of the proceedings on a road by certiorari, this court will not enter into the merits of the road, unless the sessions have exceeded their jurisdiction, or have erred in point of law, or proof be made of corruption or partiality in the justices below, or of fraud or undue practice in the parties or viewers. A rule of the same kind precisely subsisted before the American revolution. It is true no rule can be made, which would devest-a citizen of any legal right; but that objection does not hold in the present instance. Such a regulation, I apprehend, tends to facilitate the execution of the true intention of the legislature, by securing to the plaintiff a sufficient surety to answer his demand in the event of the judgment of the justice being affirmed; and though this rule has been rescinded on the 16th June 1810, yet as the court of Common Pleas had a right to frame the rule, and the defendant did not think' *280proper to conform thereto, I am of opinion that they were well justified in striking off the appeal.
I think the judgment of the court of Common Pleas should be affirmed.
Brackenridge J. gave no- opinion, having been absent at Nisi Prills during the argument.
Judgment affirmed.